• AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                        11
                                                                                                                                          Page I of I



                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                       V.                                         (For Offenses Committed On or After November I, 1987)


                         Ramiro Borjas-Zavala                                     Case Number: 3:20-mj-20572

                                                                                  Ho 11Iv SH anover
                                                                                  Defendant's Attorn


 REGISTRATION NO. 9168 4298
                                                                                                                FILED        -

 THE DEFENDANT:                                                                                                    MAR 12 2020
  lZI pleaded guilty to count(s) I of Complaint
                                                                                        CLERK US Dl::n n,v I ~~- FORNIA
  •    was found guilty to count( s)                                              - -· .:. "ERN DISTRICT OF CAL~~"",V
                                                                                      .


       after a plea of not guilty.                                                BY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                      Nature of Offense                                                            Count Number(s)
 8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  1

  •    The defendant has been found not guilty on count(s)
                                                                           -------------------
  •    Count(s)
                    - - - - - - - - ~ - - - - - - - - - dismissed on the motion of the United States.
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                  •   TIME SERVED                          '-/J
                                                                            I . ----------
                                                                                          /d, 0                       days

  lZI Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, March 12, 2020
                                                                              Date of Imposition of Sentence


 Receivedl~)                                                                  :Jvlicfz.ae{J. Seng
               DUSM       -----                                               HONORABLE MICHAEL J. SENG
                                                                              UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                         3 :20-mj-20572
